Drawings
Figures 1A & 1B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1001.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because the detailed description of the invention fails to refer to Fig. 12 and falls to describe fibers that extend longitudinally the entire length of the rod 10 as recited in claims 1 & 13.

Claim Rejections - 35 USC § 102
Claims 1-6, 10, 13 & 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharpe US 2,000,997. Sharpe discloses a transmission shaft that could be used for driving an actuator in a wing of an aircraft, the shaft comprising: 
a first side (1) for inputting torque; 
a second side (2) for outputting torque; and 
a rod (5, 7, 5) extending in a longitudinal direction between the first side and the second side to transfer torque along the transmission shaft, the rod comprising: 
a first end (5) provided at the first side; 
a second end (5) provided at the second side; and 
a torsional compliant section (7) extending therebetween providing the transmission shaft with a torsional stiffness, wherein the torsional compliant section comprises a cross-section which extends in the longitudinal direction to define a central core (18) for transmitting torque directly from the first end to the second end and a radially outer section comprising a plurality ribs (14) which extend radially and longitudinally from an outer periphery of the central core for increasing transverse stiffness of the rod (page 2, col. 1, lines 19-39), 
wherein the first end of the rod and the first side of the transmission shaft are coupled through a first circumferentially extending interface (4) to deliver torque into the torsional compliant section, and the second end of the rod and the second side of the transmission shaft are coupled through a second circumferentially extending interface (4) to deliver torque out of the torsional compliant section, and wherein end surfaces of the ribs of the torsional compliant section are spaced (see Fig. 1) from the first and second circumferentially extending interfaces,
wherein Figs. 1 & 2 show the first circumferentially extending interface between the first end of the rod and the first side of the transmission shaft is arranged to deliver torque into the torsional compliant section through radially extending rivets (3)
wherein Figs. 3 & 4 the first circumferentially extending interface between the first end of the rod and the first side of the transmission shaft is arranged to deliver torque into the torsional compliant section through a splined connection (11-13),
	wherein the rod comprises a composite material comprising fibers extending longitudinally the entire length of the rod (page 2, col. 1, lines 46+),
wherein the rod has six ribs 14 (page 2, col. 1, line 22) or eight ribs (page 2, col. 1, line 21-27).
In the reply filed May 26, 2022, applicant argues that in Sharpe the ribs 14 fail to increase transverse stiffness.  However, as noted above, Sharpe expressly discloses the such increase at page 2, col. 1, lines 19-39.  
Applicant further argues that Sharpe is too short (i.e. less than 1-2 meters) to be suitable for driving an actuator in a wing of an aircraft.  However, applicant has failed to cite evidence that such use necessarily requires a minimum length of 1-2 meters.  Nor has applicant cited anything within Sharpe which would preclude it from extending any particular length.  Examiner notes that at page 2, col. 2, lines 7+, Sharpe expressly discloses how it may be used where long length is desired.
Applicant further argues that Sharpe discloses fibers that are not suited for use in shaft that drives an actuator in a wing of an aircraft.  However, applicant has failed to cite evidence that fibers like those disclosed in Sharpe are necessarily unsuited for such a shaft.

Allowable Subject Matter
Claims 7, 8 & 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Greg Binda/Primary Examiner, Art Unit 3679